DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/KR2018/001425 filed on February 2, 2018.
Claims 1 and 2 are pending.
Claims 1 and 2 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. U.S. Patent Application Publication 2020/0163148, hereinafter Futaki, in view of Huawei et al. “UL data transmission in RRC_INACTIVE”, hereinafter Huawei.

Regarding Claim 1, Futaki discloses a method of performing, by a terminal, an area update in a wireless communication system (Abstract; Figure 1, 6, 7, 11 and 12), the method comprising: 
receiving, by a terminal set to be in a radio resource control (RRC) inactive mode, radio access network-based notification area (RNA) information from a base station (Paragraph [0054-0056, 0080 and 0087] When the gNB 1A moves the UE 2 from the RRC_CONNECTED state to the RRC_INACTIVE state, it transmits, to the UE 2, RAN notification area information via an RRC message (e.g., RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivate) to configure the RAN notification area in the UE 2); 
transmitting an RNA update indication message to the base station when previous RNA information of the terminal differs from the RNA information (Paragraph [0087] The UE 2 according to the present embodiment (e.g., the controller in the UE 2) is configured to, if the UE 2 performed cell reselection in the RRC_INACTIVE state, if the current cell (i.e., a target cell of 
and receiving an RNA update complete message from the base station when the base station that receives the RNA update indication message allows the terminal to maintain the RRC inactive mode (Paragraph [0087] When the gNB 1 receives the RAN notification area update request message from the UE 2, the gNB 1 can instruct the UE 2 either to remain in the RRC_INACTIVE state or to enter the RRC_CONNECTED state. The gNB 1 transmits an RRC response indicating “RRC suspend” to the UE in order for the UE 2 to remain in the RRC_INACTIVE state).
Futaki readily discloses the limitations of Claim 1, however fails to explicitly get into detail regarding allowing the terminal to maintain the RRC inactive mode. 
However, Huawei discloses more specifically allowing the terminal to maintain the RRC inactive mode (Introduction and Section 2 UL data transmission in RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki with the teachings of Huawei. Huawei provides a solution in which going to RRC_CONNECTED and then back to RRC_INACTIVE for almost every small burst of such traffic would mean a high volume of signaling as compared to the volume of data exchange, and such signaling usually comes with an associated cost in UE battery consumption, with additional data transmission/reception and 


Regarding Claim 2, Futaki discloses a method of supporting, by a base station, an area update of a terminal in a wireless communication system (Abstract; Figure 1, 6, 7, 11 and 12), the method comprising: 
transmitting radio access network-based notification area (RNA) information to a terminal set to be in a radio resource control (RRC) inactive mode (Paragraph [0054-0056, 0080 and 0087] When the gNB 1A moves the UE 2 from the RRC_CONNECTED state to the RRC_INACTIVE state, it transmits, to the UE 2, RAN notification area information via an RRC message (e.g., RRC Connection Release, RRC Connection Suspend, or RRC Connection Deactivate) to configure the RAN notification area in the UE 2); 
receiving an RNA update indication message transmitted from the terminal when previous RNA information of the terminal differs from the RNA information (Paragraph [0087] The UE 2 according to the present embodiment (e.g., the controller in the UE 2) is configured to, if the UE 2 performed cell reselection in the RRC_INACTIVE state, if the current cell (i.e., a target cell of the cell reselection) is not included in a RAN notification area configured to the UE 2, and if an update procedure of UE location information or an update procedure of the RAN notification area has not been performed, allow the UE 2 to transmit UL data in the current cell; The UE 2 transmits an RAN notification area update request message to the gNB 1. This 
determining whether to allow the terminal to maintain the RRC inactive mode; requesting a node belonging to a previous RNA of the terminal for forwarding of context information about the terminal when it is determined to allow the terminal to maintain the RRC inactive mode and transmitting an RNA update complete message to the terminal when forwarding of the context information about the terminal is completed ( Paragraph [0014 and 0072] Specifically, when the UE transitions from the RRC_INACTIVE state to the RRC_CONNECTED state, the gNB which has received an RRC message (e.g., RRC Connection Resume request) from the UE may fetch or retrieve the AS context of this UE from another gNB. Paragraph [0087] When the gNB 1 receives the RAN notification area update request message from the UE 2, the gNB 1 can instruct the UE 2 either to remain in the RRC_INACTIVE state or to enter the RRC_CONNECTED state. The gNB 1 transmits an RRC response indicating “RRC suspend” to the UE in order for the UE 2 to remain in the RRC_INACTIVE state).
Futaki readily discloses the limitations of Claim 1 and discloses context information necessary for communicating with a UE but fails to explicitly get into detail regarding the context information and allowing the terminal to maintain the RRC inactive mode. 
However, Huawei discloses more specifically the context information and allowing the terminal to maintain the RRC inactive mode (Introduction and Section 2 UL data transmission in RRC_INACTIVE; Section 2.1.6 If the RAN-based notification area is a single cell, the UE ID allocated in RRC_CONNECTED could be reused in RRC_INACTIVE and there would not be much difference between RRC_INACTIVE and RRC_CONNECTED states; If all cells of the RAN-based notification area are controlled by a single gNB, the UE context could be maintained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki with the teachings of Huawei. Huawei provides a solution in which going to RRC_CONNECTED and then back to RRC_INACTIVE for almost every small burst of such traffic would mean a high volume of signaling as compared to the volume of data exchange, and such signaling usually comes with an associated cost in UE battery consumption, with additional data transmission/reception and monitoring time. Huawei provides a solution for reducing signaling and battery consumption the scheme allowing a large number of UEs to use UL grant-free transmission for small data packets, that scheme would be a very good candidate for UL data transmission in RRC_INACTIVE state (Huawei Introduction and Section 2.1.1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414